DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/12/2020. Claims 1-18 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a machine as it recites (an apparatus comprising).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (determines a high-density platooning driving maneuver), (selecting a high-density platooning closing maneuver time), (selecting a high- density platooning opening maneuver time), (testing the selected high-density platooning closing and opening maneuvers times), (waiting a time period), (performing the operation of selecting), (selecting a high-density platooning opening maneuver time again), and (testing the newly selected high-density platooning closing and opening maneuver times). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The nominal recitation of the processor does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: a processing device. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components. The processor is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-5, and 9-10
These apparatus claims, comprise additional elements that while adding to the abstract ideas of claim 1 are not enough to overcome the mental process grouping rejection of claim 1 or transform the abstract ideas into a practical application as the quality of service times values are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claims 6-8
These apparatus claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the selected high-density platooning closing and opening maneuver times into a practical application, as the minimization of maneuver time values is well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 11
Step 1: The claim is directed to a method as it recites (a method for determining).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (determining a high-density platooning driving maneuver), (selecting a high-density platooning closing maneuver time), (selecting a high- density platooning opening maneuver time), (testing the selected high-density platooning closing and opening maneuvers times), (waiting a time period), (performing the operation of selecting), (selecting a high-density platooning opening maneuver time again), and (testing the newly selected high-density platooning closing and opening maneuver times). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The nominal recitation of the processor does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: a processing device. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components. The processor is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101.
As per claims 12-15
These method claims, comprise additional elements that while adding to the abstract ideas of claim 11 are not enough to overcome the mental process grouping rejection of claim 1 or transform the abstract ideas into a practical application as the quality of service times values are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claims 16-18
These method claims further define the abstract ideas of the mental processes illustrated in claim 11, they do not recite any additional elements or other limitations that transform the selected high-density platooning closing and opening maneuver times into a practical application, as the minimization of maneuver time values is well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 14, 15, 16, 17, and 18 recites the limitation "a time value" in claim and 14, in “the time value” in claims 5 and 15, “the uncertainty” in claims 5 and 15, “the sum” in claim 6 and 16, “its corresponding energy” in claim 6 and 16, “the end” in claim 6 and 16, “its energy” in claims 7 and 17, “the minimization” in claims 8 and 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the time value in claim 4 has been interpreted as the platoon maneuvering time. For examination purposes the time value in claim 5 has been interpreted as the platoon maneuvering time.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 relate to a transportation vehicle and a non-transitory computer readable medium respectively; these limitations are not consistent with the computer apparatus as mentioned in independent claim 1. It also appears that these claims were meant to be dependent upon claim 1 and not treated as independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul et al., KR20170047043A, hereinafter referred to as Chul (Translations by EPO).
As per claim 1
Chul discloses [a]n apparatus comprising a processing device which determines a high-density platooning driving maneuver that includes (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
selecting a high-density platooning closing maneuver time in which the inter-vehicle distance between platoon members is decreased (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33),
selecting a high- density platooning opening maneuver time in which the inter-vehicle distance between platoon members is increased (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33), 
and testing the selected high-density platooning closing and opening maneuvers times with at least one test criterion, wherein the test criterion includes a test in terms of energy consumption, under consideration of a predicted quality of service profile of a vehicle- to-vehicle communication link for the communication between the platoon members (Such autonomous driving can reduce the air resistance of the following vehicles, thereby improving fuel economy, the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶3, ¶23, ¶30, and ¶33– Examiner reasons that the autonomous platooning decreases the fuel consumption by reducing the air resistance of the following vehicle and changes a reference separation distance by detecting a delay time in reception of messages between vehicles).
and in response to the selected high-density platooning closing and opening maneuvers not fulfilling the test criterion, waiting a time period and performing the operation of selecting a high-density platooning closing maneuver time and selecting a high-density platooning opening maneuver time again (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33 – Examiner reasons that the delay between testing can be equal to the time it takes to receive the new signals),
and testing the newly selected high-density platooning closing and opening maneuver times with the test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
Chul suggests but does not expressly disclose high-density platooning closing and opening maneuver times and the predicted quality of service profile of a vehicle- to-vehicle communication link; Chul does teach increasing the reference headway distance, based on paragraphs 23, 30 and 33, and the transmission interval between the first message and the second message is preferably 50 ms, according to paragraphs 23, 30 and 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chul that teaches high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning. For example, one of ordinary skill in the art would find that the reference modifies the distance between vehicles to prevent an increase in signal transmission time that would result in a drop in the communication transmission quality, such as would be caused by lane changes or sudden braking. Similarly, Chul teaches the predicted quality of service profile of a vehicle-to-vehicle communication link because the anticipated inter vehicle communication quality, based on the transmission time delay, is calculated based on the distance change between vehicles. 
As per claim 2
Chul further discloses wherein at least a predicted quality of service profile for a packet inter-reception time of said vehicle-to-vehicle communication link is considered in said test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 3
Chul further discloses wherein at least one maximum value of the packet inter- reception time is selected for defining a limit of an acceptable quality of service level in said test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 9
Chul further discloses [a] transportation vehicle comprising the apparatus (the inter-vehicle distance control apparatus according to the present invention includes a message reception unit 10, a time measurement unit 20, a control unit 30, an inter-vehicle distance control unit 40 – Chul ¶19).
As per claim 10
Chul further discloses [a] non-transitory computer readable medium including a computer program comprising program code for provided the functionality of the apparatus, when the computer program is run on a processing device (the created program is stored in a computer-readable recording medium (information storage medium), and is read and executed by a computer to implement the method of the present invention – Chul ¶45).
As per claim 11
Chul discloses [a] method for determining a high-density platooning driving maneuver comprising (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33),
selecting a high-density platooning closing maneuver time in which the inter-vehicle distance between platoon members is decreased (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33); 
selecting a high-density platooning opening maneuver time in which the inter-vehicle distance between platoon members is increased (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33); 
and testing the selected high-density platooning closing and opening maneuvers times with at least one test criterion, said test criterion comprising a test in terms of energy consumption, under consideration of a predicted quality of service profile of a vehicle-to-vehicle communication link for the communication between the platoon members (Such autonomous driving can reduce the air resistance of the following vehicles, thereby improving fuel economy, the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶3, ¶23, ¶30, and ¶33– Examiner reasons that the autonomous platooning decreases the fuel consumption by reducing the air resistance of the following vehicle and changes a reference separation distance by detecting a delay time in reception of messages between vehicles),
and in response to said selected high- density platooning closing and opening maneuvers not fulfilling the test criterion, waiting a time period and performing the operation of selecting a high-density platooning closing maneuver time and selecting a high-density platooning opening maneuver time again (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33 – Examiner reasons that the delay between testing can be equal to the time it takes to receive the new signals), 
and testing the newly selected high-density platooning closing and opening maneuver times with said test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
Chul suggests but does not expressly disclose high-density platooning closing and opening maneuver times and the predicted quality of service profile of a vehicle-to-vehicle communication link; Chul does teach increasing the reference headway distance, based on paragraphs 23, 30 and 33, and the transmission interval between the first message and the second message is preferably 50 ms, according to paragraphs 23, 30 and 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chul that teaches high-density platooning closing and opening maneuver times because the headway distance alterations between the close platooning vehicles is equivalent to the claimed high-density platooning closing and opening maneuvers, as both involve range changes to maintain safe and proper platooning. For example, one of ordinary skill in the art would find that the reference modifies the distance between vehicles to prevent an increase in signal transmission time that would result in a drop in the communication transmission quality, such as would be caused by lane changes or sudden braking. Similarly, Chul teaches the predicted quality of service profile of a vehicle-to-vehicle communication link because the anticipated inter vehicle communication quality, based on the transmission time delay, is calculated based on the distance change between vehicles. 
As per claim 12
Chul further discloses wherein at least a predicted quality of service profile for a packet inter-reception time of said vehicle-to-vehicle communication link is considered in said test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
As per claim 13
Chul further discloses wherein at least one maximum value of the packet inter- reception time is selected for defining a limit of an acceptable quality of service level in said test criterion (the time measurement unit 20 measures a reception time of the message reception unit 10 based on the reference time. This time measuring unit 20 is commonly mounted on all the vehicles that run in a cluster, and provides each vehicle with a synchronized absolute time for running the cluster, If the second message is received at the time of ms, the controller 30 controls the headway distance controller 40 to further increase the reference headway distance to 7 m, if the reference separation distance is 4m, the reference separation distance is increased to 5m when the delay time is 10ms, the reference separation distance is increased to 6m when the delay time is 20ms, and the reference separation distance is 7m . At this time, the transmission interval between the first message and the second message is preferably 50 ms, for example, but it can be changed according to the designer's intention – Chul ¶23, ¶30, and ¶33).
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul, as per claims 3, 4, 13, and 14 respectively, and further in view of Nitsche et al., EP-3461166-A1, hereinafter referred to as Nitsche (Translations by EPO).
As per claim 4
Chul does not disclose wherein a time value, where the predicted quality of service profile crosses the selected maximum value is used to test the selected high-density platooning closing and opening maneuver times.
However, Nitsche teaches wherein a time value, where the predicted quality of service profile crosses the selected maximum value is used to test the selected high-density platooning closing and opening maneuver times (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 5
Chul does not disclose wherein the time value is decreased by a time value corresponding to the uncertainty for the quality of service prediction at the time value.
However, Nitsche teaches wherein the time value is decreased by a time value corresponding to the uncertainty for the quality of service prediction at the time value (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 14
Chul does not disclose wherein a time value, where the predicted quality of service profile crosses the selected maximum value is used to test the selected high-density platooning closing and opening maneuver times.
However, Nitsche teaches wherein a time value, where the predicted quality of service profile crosses the selected maximum value is used to test the selected high-density platooning closing and opening maneuver times (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
As per claim 15
Chul does not disclose wherein the time value is decreased by a time value corresponding to the uncertainty for the quality of service prediction at the time value.
However, Nitsche teaches wherein the time value is decreased by a time value corresponding to the uncertainty for the quality of service prediction at the time value (For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶68, and ¶74).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficiently, see Nitsche ¶57.
Claims 6, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chul and Nitsche, as per claims 5, and 15 respectively, and further in view of Yamasaki et al., US-20170018190-A1, and Mudalige, US-20100256835-A1, hereinafter referred to as Yamasaki, and Mudalige. 
As per claim 6
Chul does not further disclose wherein the testing of the selected high-density platooning closing and opening maneuver times is made based on a comparison between the sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value, and the end of the predicted quality of service time decreased by an uncertainty time reflecting the uncertainty of the quality of service prediction at the end of the favourable quality of service time value, where the end of the predicted quality of service time is greater than or equal to the sum of the closing maneuver time value.
However, Yamasaki teaches wherein the testing of the selected high-density platooning closing and opening maneuver times is made based on a comparison between (For example, the update timing monitoring unit in the above-described embodiments determined, through a comparison between the elapsed time from the time of the preceding update and the time threshold level, if the conditions of collection of communication quality had deteriorated (had became old). As the condition for determining a deterioration of the updated state, it is possible to determine if the number of samples for calculating the communication quality index value at the point satisfies a specified number. When the success rate of communication connections (number of successful communication connections/total number of communication attempts) is used as a communication quality index value, for example, it is possible to use, as an update target point, a point where the number of samples as a parameter, said number corresponding to the total number of communication attempts, falls below the specified number - Yamasaki ¶177- Examiner reasons that the communications that are measured against thresholds can be used to determine the necessary inter vehicles distance changes needed to improve communication quality),
the sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value (The graph G1 of FIG. 1 a illustrates times elapsed since communication were made lastly at the individual points. Elapsed times Tp at the coordinates (x7,y7), (x8,y8) exceed a time threshold level T.sub.th that indicates the tolerance of elapsed time. Therefore, the communication quality information at the coordinates (x7,y7),(x8,y8) is old, and does not necessarily reflect the current communication quality…It is, thus, necessary to specify points of poor radio wave conditions and to improve the poor radio wave conditions by making the elapsed times since the last update of communication quality fall within a predetermined range (the time threshold level T.sub.th) and grasping the levels of communication quality (the conditions of radio waves) that reflect the current conditions as much as possible…monitor the occurrence of an area of communication quality information which may be old and may hence be different from the current conditions – Yamasaki ¶134 - Examiner reasons that the relationships between the poor signal thresholds at each location are determined by the multiple elapsed times at these positions and are known to exceed a threshold time therefore it is known that the vehicle’s distance to these locations need to be altered), and
where the end of the predicted quality of service time is greater than or equal to the sum of the closing maneuver time value (sampling number of communication quality index values at the update target point is equal to or greater than a specified number of times set beforehand to ensure effectiveness of the communication quality index value – Yamasaki ¶12 – Examiner reasons that the quality of the communications (i.e. the time between transmissions) to the location of each transmitter can be improved by varying the distance between each transmitter, which could also be placed on another vehicle as seen in the art, and the vehicle).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Yamasaki teaches an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges, as taught by Yamasaki, to prevent autonomously-traveling dump trucks from stopping due to communication errors and to contribute to improvements in the productivity of the mine, see Yamasaki ¶134.
However, Mudalige teaches the end of the predicted quality of service time decreased by an uncertainty time reflecting the uncertainty of the quality of service prediction at the end of the favourable quality of service time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
As per claim 16
Chul does not further disclose wherein the testing of the selected high-density platooning closing and opening maneuver times is made based on a comparison between the sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value, and the end of the predicted quality of service time decreased by an uncertainty time reflecting the uncertainty of the quality of service prediction at the end of the favourable quality of service time value, where the end of the predicted quality of service time is greater than or equal to the sum of the closing maneuver time value.
However, Yamasaki teaches wherein the testing of the selected high-density platooning closing and opening maneuver times is made based on a comparison between (For example, the update timing monitoring unit in the above-described embodiments determined, through a comparison between the elapsed time from the time of the preceding update and the time threshold level, if the conditions of collection of communication quality had deteriorated (had became old). As the condition for determining a deterioration of the updated state, it is possible to determine if the number of samples for calculating the communication quality index value at the point satisfies a specified number. When the success rate of communication connections (number of successful communication connections/total number of communication attempts) is used as a communication quality index value, for example, it is possible to use, as an update target point, a point where the number of samples as a parameter, said number corresponding to the total number of communication attempts, falls below the specified number - Yamasaki ¶177- Examiner reasons that the communications that are measured against thresholds can be used to determine the necessary inter vehicles distance changes needed to improve communication quality),
the sum of a closing maneuver time value, its corresponding energy consumption compensation time value, a system deployment cost compensation time value, an opening maneuver time value, and its corresponding energy consumption compensation time value (The graph G1 of FIG. 1 a illustrates times elapsed since communication were made lastly at the individual points. Elapsed times Tp at the coordinates (x7,y7), (x8,y8) exceed a time threshold level T.sub.th that indicates the tolerance of elapsed time. Therefore, the communication quality information at the coordinates (x7,y7),(x8,y8) is old, and does not necessarily reflect the current communication quality…It is, thus, necessary to specify points of poor radio wave conditions and to improve the poor radio wave conditions by making the elapsed times since the last update of communication quality fall within a predetermined range (the time threshold level T.sub.th) and grasping the levels of communication quality (the conditions of radio waves) that reflect the current conditions as much as possible…monitor the occurrence of an area of communication quality information which may be old and may hence be different from the current conditions – Yamasaki ¶134 - Examiner reasons that the relationships between the poor signal thresholds at each location are determined by the multiple elapsed times at these positions and are known to exceed a threshold time therefore it is known that the vehicle’s distance to these locations need to be altered), and
where the end of the predicted quality of service time is greater than or equal to the sum of the closing maneuver time value (sampling number of communication quality index values at the update target point is equal to or greater than a specified number of times set beforehand to ensure effectiveness of the communication quality index value – Yamasaki ¶12 – Examiner reasons that the quality of the communications (i.e. the time between transmissions) to the location of each transmitter can be improved by varying the distance between each transmitter, which could also be placed on another vehicle as seen in the art, and the vehicle).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Yamasaki teaches an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous fleet operations management system where the signal strengths at each transmission tower is compared to a threshold to control the vehicles’ movement ranges, as taught by Yamasaki, to prevent autonomously-traveling dump trucks from stopping due to communication errors and to contribute to improvements in the productivity of the mine, see Yamasaki ¶134.
However, Mudalige teaches the end of the predicted quality of service time decreased by an uncertainty time reflecting the uncertainty of the quality of service prediction at the end of the favourable quality of service time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul, as per claim 1, and further in view of Masahide et al., JP2015022422A, hereinafter referred to as Masahide (Translations by JPlatPat).
As per claim 7
Chul does not further disclose wherein the high-density platooning closing maneuver time value is selected by taking the time value selected from the predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached at the time value, where the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized with the condition that the closing maneuver time value is greater than or equal to the time value.
However, Nitsche teaches wherein the high-density platooning closing maneuver time value is selected by taking the time value selected from the predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached at the time value (An optimized time length can mean that if a signal that is received by a neighbor is received regularly with a higher frequency, the time length of the Last Update, i.e. the time length or time span until the neighbor is considered to be reliable, can be reduced. By optimizing the Last Update with respect to the frequency of reception the relevance of the Last Update can be increased, For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶23, ¶68, and ¶74). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficient, see Nitsche ¶57.
However, Masahide teaches where the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized with the condition that the closing maneuver time value is greater than or equal to the time value (Further, the vehicle speed is detected, and the inter-vehicle time for the preceding vehicle is detected according to the vehicle speed and the inter-vehicle distance, and when the inter-vehicle time is maintained at the target inter-vehicle time, the inter-vehicle time control is performed. In addition, a lower limit threshold is set in advance in a range smaller than the target inter-vehicle time, and a range from the target inter-vehicle time to the lower limit threshold is set as a dead zone for maintaining the inter-vehicle time control…even if the inter-vehicle time is within the range from the target inter-vehicle time to the lower threshold value, for example, even if the preceding vehicle is decelerated and the inter-vehicle time falls below the target inter-vehicle time, the inter-vehicle time control is maintained – Masahide ¶5 and ¶6).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Masahide teaches control of a platoon of vehicles based on the timed based distance between vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with control of a platoon of vehicles based on the timed based distance between vehicles, as taught by Masahide, to avoid collisions, and save fuel by reducing the amount of time-based distance changes.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul, as per claim 1, and further in view of Mudalige and Bender et al., US-20180130354-A1, hereinafter referred to as Bender. 
As per claim 8
Chul does not further disclose wherein a Pareto efficient solution is applied for selecting the high-density platooning opening maneuver time, in which the minimization of an opening maneuver time value is favored compared to the minimization of the corresponding energy consumption compensation time value.
However, Bender teaches wherein a Pareto efficient solution (determining driver patterns at that location accounting for time…The input may include, but is not limited to location information 208, traffic information in driver location 202, driver information 204, vehicle information 206, actual driver actions 214… The service uses a mathematical filtering technique called “Pareto Optimization”…By alerting the drivers 212A-212N to possible actions of other drivers in the area, the problem of one driver not knowing the probabilities of any given action a driver intends to take is solved and those around that driver can make educated decisions – Bender ¶36 and ¶37). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Bender teaches determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique, as taught by Bender, to prevent collisions and informing drivers when or how to alter their distance to other vehicles. 
However, Mudalige teaches is applied for selecting the high-density platooning opening maneuver time, in which the minimization of an opening maneuver time value is favored compared to the minimization of the corresponding energy consumption compensation time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data.  
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul and Nitsche, as per claim 16, and further in view of Masahide et al., JP2015022422A, hereinafter referred to as Masahide (Translations by JPlatPat).
As per claim 17
Chul does not further disclose wherein the high-density platooning closing maneuver time value is selected by taking the time value selected from the predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached at the time value, where the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized with the condition that the closing maneuver time value is greater than or equal to the time value.
However, Nitsche teaches wherein the high-density platooning closing maneuver time value is selected by taking the time value selected from the predicted quality of service profile under the criterion that the maximum useable value of the packet inter-reception time is reached at the time value (An optimized time length can mean that if a signal that is received by a neighbor is received regularly with a higher frequency, the time length of the Last Update, i.e. the time length or time span until the neighbor is considered to be reliable, can be reduced. By optimizing the Last Update with respect to the frequency of reception the relevance of the Last Update can be increased, For example signals of the GeoNet 412 beaconing scheme with a time interval of 3.75 s between two such signals can result in higher threshold values than signals of the 10Hz 416 beaconing scheme (e.g. CAM) with a time interval of 0.1 s between two such signals, e.g. in a VANET in an advanced platooning algorithm the controller could adapt the inter-vehicle gap based on the estimated probability to compensate for potential packet loss – Nitsche ¶23, ¶68, and ¶74). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Nitsche teaches increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with increasing the reliability of ad-hoc networks for autonomous vehicles using vehicle parameters, distance between vehicles, and communication times, as taught by Nitsche, since a vehicle comprising the neighbor classification device 204 can better interact with other vehicles more reliably and very efficient, see Nitsche ¶57.
However, Masahide teaches where the sum of the high-density platooning closing maneuver time value and its energy consumption compensation time value are minimized with the condition that the closing maneuver time value is greater than or equal to the time value (Further, the vehicle speed is detected, and the inter-vehicle time for the preceding vehicle is detected according to the vehicle speed and the inter-vehicle distance, and when the inter-vehicle time is maintained at the target inter-vehicle time, the inter-vehicle time control is performed. In addition, a lower limit threshold is set in advance in a range smaller than the target inter-vehicle time, and a range from the target inter-vehicle time to the lower limit threshold is set as a dead zone for maintaining the inter-vehicle time control…even if the inter-vehicle time is within the range from the target inter-vehicle time to the lower threshold value, for example, even if the preceding vehicle is decelerated and the inter-vehicle time falls below the target inter-vehicle time, the inter-vehicle time control is maintained – Masahide ¶5 and ¶6).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Masahide teaches control of a platoon of vehicles based on the timed based distance between vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with control of a platoon of vehicles based on the timed based distance between vehicles, as taught by Masahide, to avoid collisions, and save fuel by reducing the amount of time-based distance changes. 
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Chul and Nitsche, as per claim 16 respectively, and further in view of Mudalige and Bender et al., US-20180130354-A1, hereinafter referred to as Bender. 
As per claim 18
Chul does not further disclose wherein a Pareto efficient solution is applied for selecting the high-density platooning opening maneuver time, in which the minimization of an opening maneuver time value is favored compared to the minimization of the corresponding energy consumption compensation time value.
However, Bender teaches wherein a Pareto efficient solution (determining driver patterns at that location accounting for time…The input may include, but is not limited to location information 208, traffic information in driver location 202, driver information 204, vehicle information 206, actual driver actions 214… The service uses a mathematical filtering technique called “Pareto Optimization”…By alerting the drivers 212A-212N to possible actions of other drivers in the area, the problem of one driver not knowing the probabilities of any given action a driver intends to take is solved and those around that driver can make educated decisions – Bender ¶36 and ¶37). 
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Bender teaches determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with determining and warning drivers of each other’s intent by analyzing their vehicle data using the Pareto optimization technique, as taught by Bender, to prevent collisions and informing drivers when or how to alter their distance to other vehicles. 
However, Mudalige teaches is applied for selecting the high-density platooning opening maneuver time, in which the minimization of an opening maneuver time value is favored compared to the minimization of the corresponding energy consumption compensation time value (If the Leader Vehicle does not hear from a formation participant for a threshold time, and the above "repeater" approach does not work, the participant is considered "lost." While the participant is lost, the Leader Vehicle will not reassign the lost vehicle's formation position to another vehicle. Since the communication loss may be affecting the follower-to-leader transmissions, the Leader Vehicle may attempt to alter the formation geometry to bring the lost vehicle's formation position closer to the Leader Vehicle in order to clear up communications (assuming the Follower Vehicle can still receive at least some of the leader-to-follower broadcasts), The methods employed herein need not be utilized merely in response to a complete loss of communications, but can additionally be employed in circumstances wherein CAN communication is deemed intermittent, substantially delayed, or unreliable. All of these situations represent a communications anomaly to which the present disclosure is directed toward addressing. – Mudalige ¶98).
Chul discloses distance adjustments for improved platoon inter autonomous vehicle communications. Mudalige teaches an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Chul, distance adjustments for improved platoon inter autonomous vehicle communications with an autonomous vehicle speed control system that will alter the distance between vehicles in case of poor communication signal strength, as taught by Mudalige, to maintain vehicle platooning to conserve fuel by minimizing speed and range adjustments using signal strength data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668